NON-FINAL OFFICE ACTION
This Office Action is a Reissue of U.S. Application No. 15/843,589 (the ‘589
application) now U.S. Patent No. 10,320,402 B2 issued on June 11, 2019 to Stuhlberger et al. (the ‘689 patent).
The status of the claims on are as follows;
Claims 1-20 are original. 
Claims 1-12 and 14-16 are canceled.
Claims 21-35 are new
Claims 13 and 17-35 are pending
Claims 13 and 17-35 are rejected.

Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, and 17-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The declaration states the following;
The issued claims inadvertently claimed less that the Patentee had the right to claim. Issued claim 1 recites “a voltage-controlled oscillator” and a digital-to-analog conversion unit” which unduly narrowed the claim.  Issued claim 13 recites “converting the digital input signal to an analog output signal” which unduly narrowed the claim.  Issued claim 17 recites a digital-to-analog conversion unit” which unduly narrowed the claim.  Additionally, the issued claims failed to include embodiments disclosed in the issued patent application. Patentee seeks to broaden the issued claims in this Broadening Reissue Application by amending claim 17 to remove the “digital-to-analog conversion unit” such that a digital to analog conversion is not required. The invention can operate without such a conversion.  The amendment to claim 17 corrects at least one of the Patentee’s errors.  Additionally, Patentee seeks to broaden the issued claims by pursuing unclaimed embodiments that no longer recite the “digital-to-analog conversion unit” and which define the oscillator as an “Rf Oscillator” instead of a “Voltage-Controlled-Oscillator.  Since new claims 21-35 were not previously pursued in the issued patent application, the addition of new claims 21-35 corrects at least one of the Patentee’s errors.

The examiner notes that clam 13 was not amended to remove “converting the digital input signal to an analog output signal” which unduly narrowed the claim.  
Claim 17 was amended to remove the “digital to analog conversion unit” and all the limitations associated with that claim limitation.  However, Claim 17 was further amended to have “a compensation circuit comprising a pre-processing stage configured to receive and pre-process the sequence of digital words to generate an output signal, and circuitry configured to combine the output signal and the feedback signal to generate a control signal for the RF oscillator,”  When looking to the specification for support of the amended subject matter the examiner has determined that “a compensation circuit” is the DAC unit 66 that pre-process the sequence of digital words to generate an output signal, and circuitry can only be the adder that combines VDAC with VLF to generate the VCTRL to the VCO 61 as shown in figure 7.
Independent claims 21 and 31 describe a second control path that includes DAC 66 and signal VDAC as explained in the status and support of the claims.  Additionally, the specification does not define an RF Oscillator without a description of a VCO as explained throughout the specification (e.g. Fig 7, and 8 and Column 10:4-27).
Accordingly, there is no embodiment in the specification that does not have circuitry that includes a digital to analog converter or circuitry that describes a digital to analog conversion.  Any embodiment that does not contain a digital to analog converter or circuitry that describes a digital to analog conversion is new matter.




Claim Rejections - 35 USC § 251
Claims 13 and 17-35 rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as presented above in the 35 U.S.C. 112 1st paragraph rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437. The examiner can normally be reached 730-4 monday -friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuelling, Michael can be reached on 571 270 1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                  /FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992